DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the terms valley and roof when describing the thread are unclear. The claim will be interpreted as threads having heights where the valley will be a lower height than the roof height.
Claims 2-6 are dependent upon claims 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasco (US 2018/0094374).
Regarding claim 1, Ramasco figure 5 teaches a washing machine, comprising: 
a drum (4 washing basket) rotated about a vertical axis, and opened at a top thereof; 
a ring-shaped balancer (5 balancing device) coupled to an upper end of the drum; and 
a container (6 removable washing compartment) detachably coupled to the balancer to contain laundry, wherein the container comprises: 
a container body opened at a top thereof, and containing the laundry therein;[0028] and 
a plurality of threads (61 coupling elements) protruding from an outer surface of the container body, extending long in a vertical direction, and arranged in a circumferential direction,  
wherein the balancer comprises engagement grooves (51 coupling elements) formed on a ring-shaped inner circumference thereof to engage with the plurality of threads.[0035]
Ramasco is silent to each of the threads is formed such that heights from valleys to roofs are gradually increased in a direction from bottom to top.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the threads (61 coupling elements) of Ramasco to be formed such that heights from valleys to roofs are gradually increased in a direction from bottom to top as a change in shape of the threads is an obvious design choice absent persuasive evidence that the particular configuration of the claimed thread is significant.(MPEP 2144.04)
Regarding claim 2, Ramasco is silent to each of the threads extends helically. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the threads (61 coupling elements) of Ramasco to be extends helically as a 
Regarding claim 3, as the washing machine of modified Ramasco suggests threads extended helically, a helix comprises an inflection point is an obvious modification.
Regarding claim 4, Ramasco figures 1.1 and 1.2 teach the plurality of threads comprises a first thread, a second thread, and a third thread that are sequentially arranged in the circumferential direction.
Ramasco is silent to a distance from a roof of the second thread to a valley formed when the second thread meets the first thread is different from a distance from the roof of the second thread to a valley formed when the second thread meets the third thread.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the threads (61 coupling elements) of Ramasco such that a distance from a roof of the second thread to a valley formed when the second thread meets the first thread is different from a distance from the roof of the second thread to a valley formed when the second thread meets the third thread as a change in shape of the threads is an obvious design choice absent persuasive evidence that the particular configuration of the claimed thread is significant.(MPEP 2144.04)
Regarding claim 5, Ramasco figure 5 suggests the outer surface of the container body is inclined to gradually approach the vertical axis in a direction from top to bottom.
Regarding claim 6, Ramasco figure 1.1 and 1.2 (reproduced below) suggests the container further comprises an annular rim portion that is formed on the upper end of the container body, and wherein the washing machine further comprises a washing-tub cover that is coupled to the rim portion, and has an opening for putting the laundry into the container.

    PNG
    media_image1.png
    602
    514
    media_image1.png
    Greyscale

Regarding claim 7. A washing machine, comprising: 
a first washing tub (4 washing basket) rotated about a vertical axis; and 
a second washing tub (6 removable washing compartment) detachably coupled to the first washing tub, and rotated integrally the first washing tub, 
wherein the second washing tub comprises: 
a plurality of threads (61 coupling elements) formed in a circumferential direction.  
Ramasco is silent to the first washing tub comprises a plurality of engagement grooves formed in a circumferential direction to engage with the plurality of threads, respectively. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide as Ramasco teaches the first washing tub comprises a plurality of engagement grooves formed in a circumferential direction to engage with the plurality of threads, respectively, as Ramasco teaches coupling elements 51 as means of coupling the second washing tub (6 removable washing compartment).
Ramasco is silent to each of the threads is formed such that heights from valleys to roofs are gradually increased in a direction from lower ends to upper ends of the threads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the threads is formed such that heights from valleys to roofs are gradually increased in a direction from lower ends to upper ends of the threads as change in shape of the threads is an obvious design choice absent persuasive evidence that the particular configuration of the claimed thread is significant.(MPEP 2144.04)
Regarding claim 8, Ramasco figure 5 teaches a washing machine, comprising: 
a drum (4 washing basket) rotated about a vertical axis, and opened at a top thereof; 
an annular balancer (5 balancing device) coupled to an upper end of the drum,  
a container (6 removable washing compartment) detachably coupled to the balancer to contain laundry, wherein the container comprises: 
a container body opened at a top thereof, and containing the laundry therein; [0028] and 
a plurality of threads (61 coupling elements) protruding from an outer surface of the container body to engage with the plurality of engagement grooves, 
wherein the threads comprise lower surfaces that protrude from the outer surface to form a plurality of rows (concave channels).[0032] 
Although Ramasco figure 3 teaches coupling elements 51 of the balancing device 5, Ramasco is silent to the coupling elements being helical in shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a plurality of helical engagement grooves formed on an inner circumference thereof to be arranged in a circumferential direction as change in shape of the threads is an obvious design choice absent persuasive evidence that the particular configuration of the claimed thread is significant.(MPEP 2144.04)
Ramasco is silent to when a pair of adjacent threads among the threads is defined as a first thread and a second thread located under the first thread, the second thread is formed by upwards extruding the lower surface of the second thread and connecting the lower surface to the lower surface of the first thread.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a second thread located under the first thread, the second thread is formed by 
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the lower surface of each thread is inclined to be gradually distant from the vertical axis in a direction from the bottom to the top as change in shape of the threads is an obvious design choice absent persuasive evidence that the particular configuration of the claimed thread is significant.(MPEP 2144.04).
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a height of each of the threads protruding from the outer surface is gradually reduced in a direction from the upper end to a lower end of the thread top as change in shape of the threads is an obvious design choice absent persuasive evidence that the particular configuration of the claimed thread is significant.(MPEP 2144.04).
Regarding claim 11, Ramasco figure 5 suggests the outer surface is inclined to gradually approach the vertical axis in a direction from top to bottom.
Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a height of the second thread protruding from the outer surface is lower than a height of the first thread protruding from the outer surface top as change in shape of the threads is an obvious design choice absent persuasive evidence that the particular configuration of the claimed thread is significant.(MPEP 2144.04).
Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the second thread is inclined such that an outer circumference connecting the lower surface of the first thread and the lower surface of the second thread gradually approaches the vertical axis in the direction from top to bottom as change in shape of the threads is an obvious design choice absent persuasive evidence that the particular configuration of the claimed thread is significant.(MPEP 2144.04).
Regarding claim 14, Ramasco figures 1.1 and 1.2 reproduced above teach a washing-tub cover coupled to the open top of the container body, and having an opening for putting the laundry into the container body.
Regarding claim 15, It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the threads (61 coupling elements) of Ramasco to be helical as a change in shape of the threads is an obvious design choice absent persuasive evidence that the particular configuration of the claimed thread is significant.(MPEP 2144.04)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wei (US 2018/0363189) teaches spiral protrusions on the outside wall of the washing drum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711